                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

GUSTAVO MORALES and MARELYS
HERNANDEZ,

          Plaintiffs,

v.                               Case No. 8:17-cv-2638-T-33CPT

BANK OF AMERICA, N.A.,

          Defendant.
_____________________________/

                              ORDER

     This matter comes before the Court upon consideration of

Defendant Bank of America, N.A.’s Motion for Summary Judgment

(Doc. # 42), filed on August 31, 2018. Plaintiffs Gustavo

Morales and Marelys Hernandez responded on October 12, 2018,

(Doc. # 59), and Bank of America has replied, (Doc. # 60).

For the reasons that follow, the Motion is granted, and the

case is dismissed without prejudice for lack of subject matter

jurisdiction.

I.   Background

     On June 27, 2017, over seventy Plaintiffs sued Bank of

America in one action in the Middle District of Florida.

Torres et al. v. Bank of Am., N.A., No. 8:17-cv-1534-T-26TBM,

(M.D. Fla. June 27, 2017)(Doc. # 1). Plaintiffs Morales and

Hernandez were two of the many Plaintiffs in the original


                                1
lawsuit. Plaintiffs alleged Bank of America (“BOA”) committed

common law fraud in its administration of the Home Affordable

Modification Program (“HAMP”). HAMP was implemented by the

federal government in March of 2009, to help homeowners facing

foreclosure. (Doc. # 24 at ¶ 9). BOA entered into a Servicer

Participation Agreement with the federal government in which

BOA was required to use reasonable efforts to effectuate any

modification of a mortgage loan under HAMP. (Id. at ¶ 10).

The federal government, in exchange for BOA’s participation

in HAMP, agreed to compensate BOA for part of the loss

attributable to each modification. (Id. at ¶ 11). Plaintiffs’

claims were all based on their attempts to secure loan

modifications with BOA under HAMP.

     In the original lawsuit, BOA filed a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6), (Torres Doc.

# 12), and Plaintiffs amended their complaint, (Torres Doc.

# 16). Following BOA’s second motion to dismiss, (Torres Doc.

# 17), the presiding judge severed the claims and required

Plaintiffs to sue separately, (Torres Doc. # 19). Plaintiffs

Morales and Hernandez filed a separate complaint on November

3, 2017. (Doc. # 1). Three months later, on March 7, 2018,

Plaintiffs filed an Amended Complaint. (Doc. # 24).




                              2
     The     Amended    Complaint        alleges     BOA    committed      four

fraudulent acts: (1) falsely telling Plaintiffs that “they

have to be in default to qualify for a HAMP loan modification”

and failing to tell Plaintiffs that they could qualify for

HAMP if default was reasonably foreseeable (“HAMP Eligibility

Claim”);     (2)   falsely       telling      Plaintiffs    the    requested

supporting financial documents Plaintiffs had submitted to

BOA were missing (“Supporting Documents Claim”); (3) falsely

telling    Plaintiffs     that     they      were   approved    for    a   HAMP

modification and needed to start making trial payments (“HAMP

Approval     Claim”);     and      (4)       fraudulently      omitting       how

inspection    fees     charged    to     Plaintiffs’    account       would    be

applied (“Inspection Fee Claim”). (Id. at ¶¶ 38, 41, 48, 55).

     BOA moved to dismiss (Doc. # 33), and the Court granted

that motion in part and denied it in part, (Doc. # 37). The

Court dismissed the Supporting Documents Claim, HAMP Approval

Claim, and Inspection Fee Claim with prejudice, but allowed

the HAMP Eligibility Claim to survive. (Id.).

     Regarding the HAMP Eligibility Claim, Plaintiffs allege

that on January 15, 2010, a BOA representative told Plaintiffs

that a modification requires a default. (Doc. # 24 at ¶ 38).

According to Plaintiffs, a modification in fact requires

either a default or that default be “reasonably foreseeable.”


                                         3
(Id.). Allegedly, BOA’s misrepresentation was “specifically

designed by BOA to set Plaintiffs up for foreclosure.” (Id.

at    ¶   39).     Plaintiffs   allegedly   relied   on   BOA’s

misrepresentation, stopped paying their mortgage, and “fell

into default status.” (Id. at ¶ 40). They ascribe “the loss

of their home and the equity in that home” to BOA’s alleged

misrepresentation. (Id. at ¶¶ 40, 53).

      BOA moved for summary judgment on August 31, 2018,

arguing, among other things, that Plaintiffs’ claim is barred

by the Rooker-Feldman doctrine. (Doc. # 42). Plaintiffs have

responded, (Doc. # 59), and BOA has replied, (Doc. # 60). The

Motion is now ripe for review.

II.   Discussion

      Bank of America contends that Plaintiffs are trying to

“‘effectively nullify’ the state court foreclosure judgment”

in violation of the Rooker-Feldman doctrine. (Doc. # 42 at

17). As other judges in this District have determined in

nearly identical cases,1 the Court finds that Plaintiffs’

claim is barred by the Rooker-Feldman doctrine.


1 Carmenates v. Bank of America, N.A., 8:17-cv-2635-T-23JSS
(Doc. # 50); Perez v. Bank of America, N.A., 8:17-cv-2623-T-
23JSS (Doc. # 50); Acosta v. Bank of America, N.A., 8:17-cv-
2592-T-23AAS (Doc. # 55); Santos v. Bank of America, N.A.,
8:17-cv-2588-T-23MAP (Doc. # 47); Rodriguez v. Bank of
America, N.A., 8:17-cv-2583-T-23TGW (Doc. # 51); Peralta v.


                                4
     “Under the Rooker–Feldman doctrine, a district court

lacks jurisdiction over claims ‘brought by state-court losers

complaining   of   injuries   caused      by     state-court   judgments

rendered before the district court proceedings commenced and

inviting   district   court   review       and    rejection    of     those

judgments.’” Valentine v. BAC Home Loans Servicing, L.P., 635

F. App’x 753, 756 (11th Cir. 2015)(quoting Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). “The

doctrine   extends    to   claims       involving    issues    that     are

‘inextricably intertwined with the state court judgment,’

i.e., claims that would ‘effectively nullify’ the state court

judgment or that would ‘succee[d] only to the extent that the



Bank of America, N.A., 8:17-cv-2580-T-23MAP (Doc. # 56);
Mosquea v. Bank of America, N.A., 8:17-cv-2551-T-23TGW (Doc.
# 46); Rostgaard v. Bank of America, N.A., 8:17-cv-2538-T-
23CPT (Doc. # 57); Diaz v. Bank of America, N.A., 8:17-cv-
2537-T-23MAP (Doc. # 51); Salazar v. Bank of America, N.A.,
8:17-cv-2535-T-23AEP, (Doc. # 50); Blanco v. Bank of America,
N.A., 8:17-cv-2593-T-23JSS (Doc. # 48); Moncada v. Bank of
America, N.A., 8:17-cv-2625-T-23AEP (Doc. # 45); Ruiz v. Bank
of America, N.A., 8:17-cv-2586-T-23TGW (Doc. # 42); Zalazar
v. Bank of America, N.A., 8:17-cv-2603-T-23CPT (Doc. # 48);
Espinel v. Bank of America, N.A., 8:17-cv-2628-T-23JSS (Doc.
# 44); Garcia v. Bank of America, N.A., 8:17-cv-2602-T-23AAS
(Doc. # 46); Gonzalez v. Bank of America, N.A., 5:17-cv-519-
T-23PRL (Doc. # 44); Varela-Pietri v. Bank of Am., N.A., 8:17-
cv-2534-T-23TGW (Doc. # 50); Colon v. Bank of Am., N.A., 8:17-
cv-2548-T-26AAS (Doc. # 30); Clavelo v. Bank of Am., N.A.,
8:17-cv-2644-T-26TGW (Doc. # 29); Guevara v. Bank of Am.,
N.A., 8:17-cv-2550-T-24JSS (Doc. # 36); Rosselini v. Bank of
America, N.A., 8:17-cv-2584-T-24CPT (Doc. # 29).


                                    5
state court wrongly decided the issues.’” Id. at 756–57

(quoting Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir.

2009)).

     “In deciding this relationship, the court focuses on the

federal claim’s relationship to the issues involved in the

state court proceeding, instead of on the type of relief

sought by the plaintiff.” Velardo v. Fremont Inv. & Loan, 298

F. App’x 890, 892 (11th Cir. 2008). “Notably, the Eleventh

Circuit and many district courts have applied the Rooker-

Feldman doctrine to dismiss actions where a plaintiff was

seeking, in reality, to challenge state-court foreclosure

judgments.” Goldman v. HSBC Bank USA, No. 9:15-CV-80956, 2015

WL 5269809, at *1 (S.D. Fla. Sept. 10, 2015).

     Plaintiffs argue that Nivia v. Nation Star Mortgage,

LLC, 620 F. App’x 822 (11th Cir. 2015), establishes that the

Rooker-Feldman doctrine is inapplicable to this case. (Doc.

# 59 at 6-7). Plaintiffs cite Nivia for the proposition that

“claims under . . . HAMP are not barred by the Rooker-Feldman

doctrine.” (Id. at 7).

     On the contrary, Nivia supports the application of the

Rooker-Feldman   doctrine   to   this   fraud   case.   While   the

Eleventh Circuit held that the HAMP claim was not barred by

the Rooker-Feldman doctrine, that was largely due to the


                                 6
timeline of that case. In Nivia, the plaintiff applied for a

HAMP modification after the state-court foreclosure judgment

was    entered.     As    the   Eleventh       Circuit      explained,       “[t]he

homeowners alleged only that the lenders failed to respond

adequately     to    their      September      2012    request       for    a     loan

modification, which could not have been at issue in the

foreclosure proceeding that concluded in December 2011.”

Nivia, 620 F. App’x at 825. Thus, Nivia does not stand for

the proposition that any claims related to the issuance of

HAMP   modifications        are   not       barred    by    the    Rooker-Feldman

doctrine.

       And, importantly, the Nivia court held that the claim

under Florida’s Deceptive and Unfair Trade Practices Act

(FDUTPA) was barred. For the FDUTPA claim, the plaintiff

homeowners     alleged      the   defendant       lender      “failed       to    help

[them] . . . modify their loan[,] denying them any possibility

to    cure   their   default,         which    constitute[d]         a    deceptive

practice to the public in . . . light of the lenders’ public

representations          that   loan        modifications         were    generally

available.” Id. (internal quotation marks omitted).

       The Eleventh Circuit “construe[d] this allegation to

extend beyond the lenders’ denial of the September 2012 loan

modification      request       and    to    include       conduct       before    the


                                         7
foreclosure judgment.” Id. So, the Eleventh Circuit concluded

that, “[i]n effect, the homeowners’ claim amounts to an

equitable defense to foreclosure that they failed to raise

before the state court,” and that “success on the merits of

the FDUTPA claim would require a determination that the state

court entered the forfeiture judgment ‘wrongly,’ i.e., that

the judgment was legally invalid.” Id.

      Another Eleventh Circuit case supports that the Rooker-

Feldman doctrine bars Plaintiffs’ claim. In the district

court, a plaintiff mortgagor asserted a RICO claim against

the defendant bank that had earlier procured a foreclosure

judgment against the mortgagor in state court. Figueroa v.

Merscorp, Inc., 766 F. Supp. 2d 1305, 1308-25 (S.D. Fla.

2011), aff’d, 477 F. App’x 558 (11th Cir. 2012). The mortgagor

sought “damages arising out of the loss of his home” and

alleged that the bank had committed mail and wire fraud in

its prosecution of the state foreclosure action as part of a

“scheme” to wrongfully obtain foreclosure judgments. Id. at

1311-23.

      The district court dismissed the RICO claim under the

Rooker-Feldman doctrine because that claim was “inextricably

intertwined” with the foreclosure judgment. Id. at 1323-24.

The   Eleventh   Circuit   affirmed,   writing:   “Figueroa   was   a


                                 8
state-court loser in his state court foreclosure proceeding.

The   state    court    judgment    formed       the     basis     of       or    was

intertwined    with    the    injury       complained    of   in    Figueroa’s

instant compliant: that ‘he lost his one-half interest in his

property   and    home’      because       of   an   improper      foreclosure

proceeding.” Figueroa, 477 F. App’x at 560.

      And, as the Figueroa decision suggested, the type of

damages sought in a subsequent federal court action are

significant to the Rooker-Feldman analysis. A district court

in the Southern District of Florida explained it this way:

      Plaintiffs essentially seek damages that stemmed
      from the loss of their home. The only way Plaintiffs
      could have been damaged was if the loss of their
      home was wrongful. By entering judgment in favor of
      foreclosure, the state court has determined that
      foreclosure was proper. Were judgment to be entered
      in this case in favor of Plaintiffs, it would
      necessarily follow that the state court foreclosure
      was in error and, as a result, this Court cannot
      grant Plaintiffs their requested relief without
      disturbing the Florida foreclosure judgment.

Goldman, 2015 WL 5269809, at *2. Indeed, “[t]he only way

Plaintiff . . . could have been ‘damaged’ by the loss or

‘illegal      divestment’      of      [his]     home[]       is    if           [the]

foreclosure[] [was] wrongful.” Figueroa, 766 F. Supp. 2d at

1323.

      Here,    like    in   Figueroa,       Plaintiffs    allege        a    scheme

designed to facilitate BOA acquiring a foreclosure judgment.


                                       9
(Doc. # 24 at ¶ 39). And that scheme, consisting of a

misrepresentation concerning HAMP eligibility requirements,

caused Plaintiffs to fall into default and allowed BOA to

then obtain a foreclosure judgment. (Id. at ¶¶ 38-40). As a

result   of   that    misrepresentation       and   the   subsequent

foreclosure judgment, Plaintiffs suffered “the loss of their

home and the equity in that home” — a loss that only occurred

once the foreclosure judgment was entered. (Id. at ¶¶ 40,

53). Because the state court found that the foreclosure

leading to the loss of Plaintiffs’ home was proper, granting

damages for the loss of Plaintiffs’ home suggests entry of

the foreclosure judgment was wrongful.

      “In sum, the fraud claim in this action appears a

circuitous but unmistakable attempt to impugn the validity of

the foreclosure judgment.” Varela-Pietri v. Bank of Am.,

N.A., No. 8:17-cv-2534-T-23TGW, 2018 WL 4208002, at *3 (M.D.

Fla. Sept. 4, 2018). The Court would reach the same conclusion

even if Plaintiffs were unaware of the fraud at the time of

the foreclosure. See Rosselini v. Bank of Am., N.A., 8:17-

cv-2584-T-24CPT (M.D. Fla. Oct. 4, 2018)(Doc. # 29 at 4)(“The

issues of the fraud in this case could have been raised in

the   state   court   foreclosure    before    final   judgment   was

entered. It would not change the result that Plaintiff alleges


                                10
he did not know or could not have reasonably discovered the

facts he now knows until he retained his attorney in this

case.”). Therefore, the fraud claim is barred by the Rooker-

Feldman doctrine and the case is dismissed without prejudice

for lack of subject matter jurisdiction. See Varela-Pietri,

2018 WL 4208002, at *4 n.6 (“Because of the disposition of

the Rooker-Feldman argument (a subject-matter jurisdiction

defect), the dismissal is without prejudice.”).

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

(1)   Defendant Bank of America, N.A.’s Motion for Summary

      Judgment (Doc. # 42) is GRANTED.

(2)   The Clerk is directed to enter a judgment of dismissal

      without prejudice because the Court lacks jurisdiction

      under the Rooker-Feldman doctrine.

(3)   After   entering   judgment,      the   Clerk   is    directed   to

      terminate   all    pending    deadlines     and      motions   and,

      thereafter, CLOSE the case.

      DONE and ORDERED in Chambers in Tampa, Florida, this

17th day of October, 2018.




                                   11
